DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [10], line 7, it appears that “barking” should be ---braking---; and in paragraph [68], it appears that “mounting groove 10a” should be ---mounting groove 20a---.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10a” as mentioned in paragraphs [68] and [72] for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puryear et al (U.S. Patent no. 5,108,042).

With respect to claim 1, Puryear et al disclose a spool braking device comprising: a braking plate (see annotated figure 9A, below) provided on a first-side surface of a spool 18; a magnet holder 98 having a magnet 102 formed in such a manner as to face the braking plate (for example, figures 8 and 9 show magnets 102 facing the brake plate); and a holder displacement unit (figures 8, 9A, 9B; at least elements 68, 96, 86, 110) displacing the magnet holder using eddy current generated between the braking plate and the magnet when the spool is rotated, wherein, when the spool is rotated, while moving in an axial direction of the spool, the magnet holder controls a rotational speed of the spool with a magnet force acting on the braking plate, the magnet force varying with a distance between the braking plate and the magnet (col. 5, line 57 to col. 6, line 3; “The left-hand end of a spool shaft 116 abuts within a socket 118 (FIGS. 9A and 9B) of support plate 86 to axially fix the position of the spool. Therefore, cam disc 96 and magnet carrier ring 98 move axially relative to the spool and thereby move magnets 102 toward and away from the spool to vary the magnetic field therebetween and thereby vary the drag on the spool, all in response to rotation of dial 68. FIG. 9A shows the cam disc and magnet carrier ring in their extreme outer or separated position. FIG. 9B shows the cam disc and carrier ring moved axially inwardly to close the gap between magnets 102 and spool 18. A "clicker" spring 119 (FIG. 8) engages serrations 119a on the inside of dial 68 to provide an audible indication of rotating the dial.”).


    PNG
    media_image1.png
    443
    495
    media_image1.png
    Greyscale

Figure 9A

With respect to claim 7, Puryear et al disclose the spool braking device of claim 1, wherein the braking plate and the magnet arranged on the magnet holder have a non-overlapping opposite surface (for example, the surface of magnet 102 facing the braking plate and the circumferential surface of the braking plate do not overlap).

With respect to claim 2, Puryear et al disclose the spool braking device of claim 1, wherein the holder displacement unit comprises: a receding portion, a pressing portion, or both that are formed as a cam that has a bottom point and a top point that are obliquely connected to each other (figures 8, 9A, 9B show “cam disc” element with cam ramps 100 having a bottom point and a top point) and a first elastic body 110 elastically supporting the magnet holder 98 in a first-side direction of increasing a distance to the braking plate.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is allowed over the prior art of record because the prio art fails to teach or fairly suggest the entire combination of elements set forth including a slide cam into which an axial mount portion of the magnet holder is inserted, wherein the pressing portion is configured as a first end cam protruding toward a second side along a circumferential direction from the slide cam, and the receding portion is configured as a receding protrusion protruding from an outer circumferential surface of the axial mount portion and brought into contact with the first end cam.

Claim 4 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an axial mount portion inserted into a front-surface axial portion of a spool cover, wherein the pressing portion is configured as a first end cam protruding from an outer circumferential surface of the front-surface portion and formed along a circumferential direction, and the receding portion is configured as a receding protrusion protruding from an inner circumferential surface of the axial mount portion and brought into contact with the first end cam.  Claim 6 is allowed by virtue of its dependence from claim 4.

Claim 5 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a slide cam connected to the magnet holder in such a manner as to be rotatable or movable backward and forward in a first direction or bidirectionally, together with the magnet holder, wherein the receding portion is configured as a first end cam protruding from an inner circumferential surface of the slide cam and having a bottom point and a top point that are obliquely connected to each other, and the pressing portion is configured as a pressing protrusion protruding toward the first end cam from a first side of the slide cam and brought into contact with the first end cam.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses fishing reels having various forms of magnetic braking devices within the reel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/